Citation Nr: 0527652	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-19 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection, on a secondary basis, 
for a bilateral hip disability, and, if so, whether the 
reopened claim should be granted.

2.  Entitlement to service connection on a secondary basis 
for a low back disability.

3.  Entitlement to service connection on a secondary basis 
for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran testified before the 
undersigned at a hearing held in July 2004.  Additional 
evidence was received at the hearing, for which a waiver of 
initial RO consideration was submitted.

The September 2002 rating decision denied entitlement to 
service connection for bilateral foot disability.  In April 
2003, the veteran submitted his notice of disagreement with 
respect to the issues listed on the title page of this 
action, but not as to the bilateral foot issue.  No 
communication was received from the veteran or any 
representative with respect to bilateral foot disability from 
September 2002 until April 2004, when the appellant submitted 
a VA Form 9 perfecting his appeal of the issues listed on the 
title page.  At his July 2004 hearing, he spoke as to the 
claimed bilateral foot disorder.

Inasmuch as review of the record shows that the Board does 
not, in fact, have jurisdiction over any bilateral foot 
disability issue, the Board will refer the issue whether new 
and material evidence has been received to reopen a claim for 
service connection for bilateral foot disability to the RO 
for appropriate action.

In an April 2003 statement, the veteran raised the issues of 
entitlement to service connection for rhinitis and sleep 
apnea.  To date, the RO has not responded to those claims.  
These matters are therefore also referred to the RO for 
appropriate action.

The September 2002 rating decision also granted service 
connection for a right knee disability, assigning an initial 
disability evaluation therefor.  The veteran disagreed with 
the RO's determination as to the right knee disorder, and was 
issued a statement of the case in March 2004.  In his April 
2004 VA Form 9, he did not address an appeal with respect to 
the service connected right knee disorder.  At his July 2004 
hearing, he further clarified that he was not seeking 
appellate review with respect to any right knee issue. 

The issue of entitlement to secondary service connection for 
a bilateral ankle disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1995 rating decision denied entitlement to 
service connection on a secondary basis for a bilateral hip 
disability; the veteran did not appeal.

2.  An unappealed March 1996 rating decision continued the 
denial of service connection on a secondary basis for a 
bilateral hip disability.

3.  The evidence added to the record since the March 1996 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran's right and left hip disorders were caused or 
chronically worsened by a service-connected left knee 
disability.

5.  The veteran's low back disorder was caused or chronically 
worsened by a service-connected left knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a bilateral hip 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

2.  Bilateral hip strains/sprains are proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.310(a) (2004).

3.  A low back disability is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application, or as to providing appropriate notice under 
38 U.S.C.A. § 5103(a).  The Board moreover finds that VA has 
obtained all pertinent records necessary to fairly adjudicate 
the low back and bilateral hip disorder claims.  In any 
event, given the disposition of the veteran's claims below, 
the Board finds that the veteran has not been prejudiced by 
any deficiency in VA's duty to notify or assist him in those 
claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual background

Service connection for left knee instability was granted in 
May 1987.

In a November 1995 statement, the veteran reported that both 
of his hips were painful and tended to lock.  In August 1999, 
he again reported that his hips hurt secondary to favoring of 
his left leg.  In later statements, he argued that his 
service-connected left knee condition had altered his gait, 
resulting in bilateral hip disorders, as well as a low back 
disability.

On VA examination in November 1995, the veteran reported 
recently developing right hip pain.  Physical examination 
demonstrated the presence of a right leg limp, but clinical 
evaluation of the right hip revealed no abnormalities other 
than pain with motion.  X-ray studies of the right hip were 
negative, and the examiner diagnosed probable muscle strain 
of the right hip.  The examiner concluded that the veteran 
would probably have developed right hip complaints even 
without a left knee disorder.  The examiner opined that the 
hip problems were not caused or worsened by the left knee 
disability.

VA treatment reports for August 2001 to August 2002 document 
treatment for bilateral knee instability.  An August 2002 
entry by a VA attending physician records the opinion that 
back and hip pain likely resulted from the altered gait 
caused by knee pain.

The veteran attended a VA examination in August 2002.  
Physical examination disclosed instability in both knees.  He 
demonstrated some limitation of low back  and bilateral hip 
motion.  X-ray studies of the lower back showed multiple 
Schmorl's nodes with developmental contour irregularity.  
Studies of the hips revealed no abnormalities.  As to the 
lower back, the examiner concluded that while there was no 
significant objective abnormality present, the veteran's 
symptoms and findings were consistent with a diagnosis of 
chronic nonspecific musculoligamentous strain.  With respect 
to the hips, the examiner concluded that the veteran's 
symptoms were consistent with chronic tendinitis, possibly in 
association with the iliopsoas tendons.  The examiner 
nevertheless determined that there was no current disability 
or functional impairment associated with the hips.  The 
examiner concluded that the veteran's low back and hip 
conditions were not related to the left knee disability.

Service connection for right knee instability was granted in 
September 2002.  

On file is an April 2004 statement by B. King, M.D.  Dr. King 
noted that on examination of the veteran, the appellant 
reported experiencing gradually increasing discomfort in his 
lower back and hips, which the claimant believed resulted 
from favoring his knees.  Physical examination showed that 
the veteran ambulated with an antalgic gait with respect to 
his lower extremities.  After further examination Dr. King 
diagnosed lower back and bilateral hip pain/chronic sprain or 
strain, which he concluded was associated with the left and 
right knee disorders.  He explained that the veteran's long 
term altered gait pattern from the left knee disorder in 
particular led to gradually increasing discomfort in the 
lower back and both hips.  Dr. King further explained that 
the increase in musculoskeletal symptoms were partially 
secondary to the left knee injury in service, which had led 
to a more rapid and progressive deterioration of the lower 
extremity weight bearing joints and the lower back than would 
have occurred in the absence of a significant left knee 
injury.

At his July 2004 hearing, the veteran testified that he first 
experienced lower back problems in the early 1990s, currently 
diagnosed as muscular strain, and first experienced hip 
problems in early 2000, currently diagnosed as strain.  



Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown , 7 
Vet. App. 439, 448 (1995) (en banc).

I.  Bilateral hip disorder

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that 38 C.F.R. § 3.156(a), pertaining to the 
definition of new and material evidence, was amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The claim in the instant appeal was 
received in August 1999.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

A December 1995 rating decision denied entitlement to service 
connection on a secondary basis for bilateral hip disability, 
and a March 1996 rating decision confirmed and continued this 
denial.  The veteran was notified of those decisions and of 
his appellate rights with respect thereto, but he did not 
appeal.  As a result, service connection on a secondary basis 
for bilateral hip disability may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication in March 1996.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

The pertinent evidence on file at the time of the March 1996 
rating decision included the veteran's November 1995 
statement, and the report of the November 1995 VA 
examination; both are described in detail above.  The 
previously considered evidence was silent for any competent 
evidence linking right or left hip disability to the service-
connected left knee disorder.

The newly added evidence includes Dr. King's April 2004 
report, which not only provides a diagnosis of right and left 
hip strains/sprains, but also relates those disorders to the 
veteran's service-connected left knee disorder in particular.  
As such, Dr. King's report bears directly and substantially 
upon the specific matter under consideration, it is not 
cumulative or redundant, and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The veteran's claim of entitlement to service 
connection for a bilateral hip disability is reopened.

This does not end the Board's inquiry, however.  As noted 
previously, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury, or for additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition.

VA treatment records on file document the presence of an 
altered gait resulting not only from his service-connected 
left knee disability, but from his service-connected right 
knee disability as well.  Treating clinicians have attributed 
his hip pain to the altered gait, and Dr. King specifically 
concluded that the veteran had right and left hip 
strains/sprains secondary to the altered gait caused by the 
left knee disorder.  Although the November 1995 and August 
2002 VA examiners concluded that the veteran's hip problems 
were not related to the left knee disorder, the Board finds 
that Dr. King's opinion was at least as well reasoned and 
supported by the veteran's medical history as the VA medical 
opinions.  Accordingly, the evidence supporting the claim is 
at least in equipoise with that against the claim.  Hence, 
service connection is in order for right and left hip 
strains/sprains.  38 U.S.C.A. § 5107.
.
II.  Low back disability

The medical evidence on file demonstrates that the veteran 
has an altered gait due to his service connected knee 
disorders.  Although the August 2002 VA examiner concluded 
that the veteran's lower back disorder was not related to the 
left knee disability, Dr. King concluded that the appellant's 
altered gait did in fact lead to the lower back disorder.  
Dr. King's opinion is at least as well reasoned and supported 
by the veteran's particular medical history as that of the 
August 2002 examiner.  Moreover, Dr. King also noted the 
impact of the veteran's now service-connected right knee 
disorder on the appellant's gait, and consequent aggravation 
of the lower back.  

In light of the above, the Board finds that the evidence 
supporting the claim is at least in equipoise with that 
against the claim, and that service connection is in order 
for a low back disability.  38 U.S.C.A. § 5107.


ORDER

New and material evidence to reopen a claim of service 
connection for a bilateral hip disability has been presented.

Entitlement to service connection for bilateral hip 
strains/sprains is granted.

Entitlement to service connection for a low back disability 
is granted. 


REMAND

The Board initially notes that VA has not provided the 
veteran with the notice contemplated by 38 U.S.C.A. § 5103(a) 
with respect to his bilateral ankle disorder claim.

The veteran contends that his right and left ankle disorders 
were caused or aggravated by his knee disorders.  Service 
medical records show that in connection with his September 
1984 entrance examination the veteran was evaluated for a 
history of ankle surgery performed to correct club feet.  
Physical examination showed some tightness in the heel cords, 
with no other abnormalities except for scars on the medial 
aspect of both ankles.

In an April 2002 statement, the veteran's spouse reported 
that he ruptured his right Achilles tendon on one occasion in 
November 1999, secondary to buckling of the left knee, 
although she did not witness the incident.  She indicated 
that he was treated for the right ankle injury at Southern 
Oregon Orthopedics but, unfortunately, records from that 
facility are not on file.

At the veteran's August 2002 VA examination, he reported 
Achilles tendon problems, which the examiner suggested might 
be due to the extensive scarring from surgical correction of 
club foot.  Range of motion testing revealed a disparity in 
motion between the left and right ankles.  The examiner 
concluded that the veteran was status post extensive soft 
tissue surgical releases of the ankles, as well as 
lengthening of the Achilles tendons as treatment of 
congenital club foot.  The examiner noted that the veteran 
currently showed indications of a chronic tendinitis-type of 
problem secondary to extensive surgical scarring, but with no 
definite evidence of ankle disability or functional 
impairment.  The examiner concluded that the veteran's ankle 
conditions were not related to the left knee disorder.  X-ray 
studies of the left ankle were negative for abnormalities, 
but studies of the right ankle showed minimal proliferation 
on the dorsal surface of the navicular and first cuneiform.

In his April 2004 evaluation of the veteran, Dr. King noted 
the presence of ankle scars from the clubfoot corrective 
surgeries, but found no evidence suggesting any tearing of 
either Achilles tendon.  Dr. King did not diagnose a right or 
left ankle disorder, and indicated only that the veteran's 
long term altered gait pattern from the left knee led to 
gradually increasing discomfort in the ankles.

As the evidence indicates, the veteran clearly has had 
longstanding bilateral ankle problems dating to childhood.  
In this decision, however, the Board has granted service 
connection for bilateral hip and low back disabilities.  
Given the possibility that altered lower extremity gait 
mechanics from service-connected low back, bilateral hip, and 
bilateral knee disorders may have aggravated the veteran's 
bilateral ankle disorder, the Board is of the opinion that 
further VA examination is warranted.

In addition, as noted above, the record suggests that 
pertinent medical records remain outstanding.  The Board will 
remand for this reason as well.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the remaining 
claim on appeal.  The letter should 
specifically inform the veteran of the 
evidence that he is to provide, and which 
part, if any, the RO will attempt to 
obtain on his behalf.  The RO should 
request that the appellant provide any 
evidence in his possession that pertains 
to the instant claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, to specifically include 
Southern Oregon Orthopedics, who may 
possess additional records pertinent to 
treatment for any ankle disability.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the 
appellant, to include from Southern 
Oregon Orthopedics, which have not been 
secured previously .  If the RO is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform him and his representative of 
this and ask them to provide a copy of 
the outstanding medical records. 

3.  Thereafter the RO should arrange for 
a VA orthopedic examination of the 
veteran by an orthopedist, preferably one 
who has not previously examined the 
appellant, to determine the nature and 
etiology of any ankle disorder.  All 
indicated studies, tests and evaluations 
deemed necessary must be performed.  The 
examiner must opine whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that any right and/or left 
ankle disorder was caused or chronically 
worsened by the appellant's service-
connected right knee instability, left 
knee instability, low back disorder, 
and/or right/left hip disorders).  The 
claims folder must be made available to 
the examiner for proper review of the 
complete  medical history.  A complete 
rationale must be provided for any 
opinion offered.

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative with an opportunity to 
respond.   The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


